Title: Timothy Pickering to Virginia Delegates, 23 November 1782
From: Pickering, Timothy
To: Virginia Delegates


Gentn.,
Philadelphia Nov. 23d: 1782
The Bearer with his family are just arrived from newburgh, to which place they came from Canada where they have been Prisoners about two years. Just before I left New Burgh, I received notice from the Comr. in Chief that about One hundred and seventy such prisoners, chiefly Women and Children, were on their way from Canada, and might shortly be expected at New Burgh, from whence he desired me to give them such aid in transporting them: and their baggage hither, as I should have in my power. Eleven persons, including the bearer and his family, have arived here this morning, and most of the others may be shortly expected. They were chiefly carried from Kentucky, and will probably wish to return thither, or at least to proceed to Virginia. I have therefore advised the Bearer to present himself to you for such assistance and direction as his distressed condition appears to demand.
The numbers alike distressed being so considerable, and as they chiefly belong to Virginia, I beg leave to suggest to you the expediency of proposing some order of Congress in the case, authorizing such assistance to be given these unhappy people as humanity requires & their necessaties render indispensable. Until some order be taken concerning them, I have thought it my duty (conforming to the views of the General) to have them lodged in the Barracks and supplied with fuel & provisions; & have given directions accordingly.
I have the honor to be &c
Tim. Pickering Q.M.G.
